Case: 20-2298    Document: 33     Page: 1   Filed: 08/11/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    LEWIS B. JONES,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-2298
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00520-MMS, Judge Margaret M. Sweeney.
                  ______________________

                Decided: August 11, 2021
                 ______________________

    LEWIS JONES, Kansas City, MO, pro se.

     JAMES WILLIAM POIRIER, I, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR., FRANKLIN E. WHITE.
                  ______________________

    Before NEWMAN, SCHALL, and DYK, Circuit Judges.
    Opinion for the court filed by Circuit Judge SCHALL.
    Dissenting opinion filed by Circuit Judge NEWMAN.
Case: 20-2298     Document: 33      Page: 2   Filed: 08/11/2021




 2                                                 JONES   v. US



 SCHALL, Circuit Judge.
     Lewis B. Jones appeals the decision of the United
 States Court of Federal Claims that dismissed his
 amended complaint for lack of jurisdiction. Jones v. United
 States, 149 Fed. Cl. 703 (2020) (“Jones”). The Court of Fed-
 eral Claims dismissed the amended complaint on the
 grounds that the claims stated therein were barred by the
 six-year statute of limitations set forth at 28 U.S.C. § 2501.
 For the reasons stated below, we affirm.
                        BACKGROUND
                               I.
     The pertinent facts are not in dispute. Mr. Jones en-
 tered active-duty service in the United States Air Force
 (“Air Force”) on January 29, 1981. Jones, 149 Fed. Cl. at
 705. Subsequently, in 1982, while serving in Germany, he
 was struck in the eye by the door of an armored personnel
 carrier. Id. As his service continued, this injury resulted
 in a number of sequelae, including intense headaches. Id.
 In addition, over time, as a result of the injury, it became
 increasingly difficult for Mr. Jones to perform his duties.
 See id.
      In October of 1988, Mr. Jones was referred to a Medical
 Evaluation Board (“MEB”). A “Narrative Summary (Clin-
 ical Resume)” dated October 16, 1988, that was before the
 MEB reflects that Mr. Jones had developed “intermittent
 right cranial nerve 4th palsy associated with chronic right
 retro-orbital stabbing pain, usually occurring during the
 late afternoon or night.” Suppl. App. 24. According to the
 summary, a psychiatric consultant felt that Mr. Jones suf-
 fered from psychological factors effecting a physical illness
 and had recommended psychometric testing. Id. at 25. The
 summary also states that Mr. Jones had previously experi-
 enced headaches “three to four times a year” lasting “one
 to three days.” Id. at 24. The summary further states that,
 in the three months prior to the MEB proceedings, Mr.
Case: 20-2298     Document: 33     Page: 3    Filed: 08/11/2021




 JONES   v. US                                               3



 Jones “noted increasing frequency and duration of head-
 aches (up to two to three times a day[ ]”), and that “[i]n the
 last two weeks, he noted a nearly constant headache which
 was relieved only with repetitive doses of intramuscular
 Demoral.” Id. On November 18, 1988, the MEB issued a
 report referring Mr. Jones’s case to a Physical Evaluation
 Board (“PEB”), to consider whether Mr. Jones’s medical
 condition rendered him physically unfit to serve in the Air
 Force. See Jones, 149 Fed. Cl. at 705–06 & n.2. Mr. Jones
 provided remarks on the “Statement of Record Data,” in
 which he stated that his condition had “worsened even
 more since the M.E.B. evaluation.” Suppl. App. 28–29. He
 indicated that he had “constant temporal and eye pain
 which varie[d] in severity several times a day that [was]
 incapacitating.” Suppl. App. 28. He expressed that “[p]sy-
 chologically,” he felt “deformed, miserable” and possessed
 “zero tolerance to stress.” Id. He remarked that, “[i]n the
 event of retirement,” his injury would “positively hinder ci-
 vilian employment.” Id. In a report dated December 6,
 1988, the PEB recommended that Mr. Jones be discharged
 with severance pay based on a 10% disability rating for
 “Post traumatic pain syndrome manifest[ing] as head-
 aches.” Jones, 149 Fed. Cl. at 706.
     On December 29, 1988, Mr. Jones was honorably dis-
 charged from the Air Force with severance pay. In 1989,
 his discharge was amended to reflect the fact that his in-
 jury was combat-related. Id.
      In due course, Mr. Jones sought disability benefits from
 the Department of Veterans Affairs (“VA”). As a result,
 over a period of fifteen years, the VA issued various disa-
 bility ratings or denials of disability claims in response to
 claims brought by Mr. Jones. Id. Eventually, effective De-
 cember 8, 2017, the VA awarded Mr. Jones a 100% disabil-
 ity rating. Id.
    Upon receiving this 100% disability rating from the
 VA, on February 26, 2018, Mr. Jones petitioned the Air
Case: 20-2298    Document: 33       Page: 4   Filed: 08/11/2021




 4                                                JONES   v. US



 Force Board for Correction of Military Records
 (“AFBCMR”) for changes to his record that would entitle
 him to a disability retirement dating back to 1988, when he
 was discharged. Id. Before the AFBCMR, Mr. Jones also
 sought disability retirement pay and benefits pursuant to
 10 U.S.C. § 1201. In January of 2020, the AFBCMR denied
 Mr. Jones’s petition. Id.
                              II.
     On April 23, 2020, Mr. Jones filed a complaint in the
 Court of Federal Claims seeking review of the AFBCMR
 decision. Thereafter, on July 1, 2020, he filed an amended
 complaint. Jones, 149 Fed. Cl. at 706.
     On August 25, 2020, the Court of Federal Claims
 granted the government’s motion to dismiss pursuant to its
 Rule 12(b)(1). Although the court determined that Mr.
 Jones’s claim for disability retirement pay and benefits
 pursuant to 10 U.S.C. § 1201 was a claim under a money-
 mandating statute, as required by the Tucker Act, 28
 U.S.C. § 1491(a)(1), and thus within the scope of its juris-
 diction, it concluded that it lacked jurisdiction because the
 claim was barred by the statute of limitations. Id. at 707–
 08.
     To fall within the jurisdiction of the Court of Federal
 Claims, a claim against the United States filed in that
 court must be “filed within six years after such claim first
 accrues.” 28 U.S.C. § 2501; see also John R. Sand & Gravel
 Co. v United States, 552 U.S. 130, 132–35 (2008). “A cause
 of action cognizable in a Tucker Act suit accrues as soon as
 all events have occurred that are necessary to enable the
 plaintiff to bring suit, i.e., when ‘all events have occurred
 to fix the Government’s alleged liability, entitling the
 claimant to demand payment and sue . . . for his money.’”
 Martinez v. United States, 333 F.3d 1295, 1303 (Fed. Cir.
 2003) (en banc) (quoting Nager Elec. Co. v. United States,
 368 F.2d 847, 851 (Ct. Cl. 1966)).
Case: 20-2298    Document: 33     Page: 5    Filed: 08/11/2021




 JONES   v. US                                             5



     The Court of Federal Claims determined that Mr.
 Jones’s claim for disability retirement pay and benefits ac-
 crued on December 29, 1988, the date of his discharge from
 the Air Force. Jones, 149 Fed. Cl. at 708. As noted above,
 Mr. Jones’s discharge followed the determination of the
 PEB earlier in December that Mr. Jones should be sepa-
 rated, and not retired, due to his disabling trauma mani-
 festing as headaches. Having determined that Mr. Jones’s
 claim accrued upon his discharge, the court ruled that it
 was time-barred. The court stated:
    [b]ecause Mr. Jones did not file suit in this court
    within six years of his separation from the Air
    Force in 1988, but instead filed suit more than
    thirty years later, his claim for disability retire-
    ment pay and benefits is barred by 28 U.S.C.
    § 2501.
 Id. In reaching this conclusion, the court ruled that Mr.
 Jones could not rely on the accrual suspension rule, under
 which “the accrual of a claim against the United States is
 suspended, for purposes of 28 U.S.C. § 2501, until the
 claimant knew or should have known that the claim ex-
 isted.” Id. at 709 (quoting Martinez, 333 F.3d at 1319). Ac-
 cording to the court, the “amended complaint establishe[d]
 a record of Mr. Jones’s knowledge of his various health con-
 ditions in the months leading up to his discharge,” and thus
 “[t]he facts of this case do not show that Mr. Jones’s disa-
 bling health problems were inherently unknowable in
 1988.” Id. at 709.
    Based upon these findings, the court granted the gov-
 ernment’s motion to dismiss and directed the entry of judg-
 ment accordingly. Following the entry of judgment, Mr.
 Jones timely appealed. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(3).
Case: 20-2298    Document: 33       Page: 6   Filed: 08/11/2021




 6                                                JONES   v. US



                         DISCUSSION
                              I.
     Whether the Court of Federal Claims has jurisdiction
 over a claim is a question of law that we review de novo.
 Biafora v. United States, 773 F.3d 1326, 1334 (Fed. Cir.
 2014). We review the court’s findings of fact relating to ju-
 risdictional issues for clear error. Id.
                              II.
     The Court of Federal Claims did not err in ruling that
 Mr. Jones’s claim accrued upon the date of his discharge
 and therefore was barred by the six-year statute of limita-
 tions set forth at 28 U.S.C. § 2501.
     The generally accepted rule is that claims of enti-
     tlement to disability retirement pay do not accrue
     until the appropriate board either finally denies
     such a claim or refuses to hear it. The decision by
     the first statutorily authorized board which hears
     or refuses to hear the claim is the triggering event.
     If at the time of discharge an appropriate board
     was requested by the service member and the re-
     quest was refused or if the board heard the service
     member’s claim but denied it, the limitations pe-
     riod begins to run upon discharge. A subsequent
     petition to the corrections board does not toll the
     running of the limitations period; nor does a new
     claim accrue upon denial of the petition by the cor-
     rections board.
 Real v. United States, 906 F.2d 1557, 1560 (Fed. Cir. 1990)
 (citing Friedman v. United States, 310 F.2d 381, 390, 396–
 98 (Ct. Cl. 1962)); accord Chambers v. United States, 417
 F.3d 1218, 1221, 1224–25, 1227 (Fed. Cir. 2005); Martinez,
 333 F.3d at 1311–15.
     Moreover, as the Court of Federal Claims noted, statu-
 torily authorized military boards whose decisions are
Case: 20-2298    Document: 33       Page: 7   Filed: 08/11/2021




 JONES   v. US                                              7



 sufficient to trigger the running of the six-year limitations
 period include PEBs. Chambers, 417 F.3d at 1225 & n.2;
 Schmidt v. United States, 89 Fed. Cl. 111, 120 (2009) (“An
 ‘informal’ [Central Physical Evaluation Board] decision is
 sufficient to start the running of the statute of limita-
 tions.”).
                             III.
     On appeal, Mr. Jones devotes the bulk of his brief to
 the argument that the Court of Federal Claims erred when
 it held the accrual suspension rule does not apply to his
 claim. According to Mr. Jones, the PEB’s discharge deci-
 sion in 1988 was founded solely on his headaches (post-
 traumatic pain syndrome), whereas he was later diagnosed
 with traumatic brain injury (“TBI”) and Post-Traumatic
 Stress Disorder (“PTSD”). See, e.g., Appellant’s Informal
 Br. 12, 13, 16, 17. He contends that because the MEB and
 PEB could not have articulated his health problems to be
 TBI and PTSD, they were “unknowable” at the time of his
 discharge. Thus, Mr. Jones argues, his claim for retire-
 ment benefits did not accrue until he was diagnosed with
 TBI and PTSD in 2017. Id. at 10–12.
     To take advantage of the accrual suspension rule, a
 plaintiff must either show that the “defendant has con-
 cealed its acts with the result that plaintiff was unaware of
 their existence or it must show that its injury was ‘inher-
 ently unknowable’ at the accrual date.” Martinez, 333 F.3d
 at 1319 (quoting Welcker v. United States, 752 F.2d 1577,
 1580 (Fed. Cir. 1985)). The accrual suspension rule is
 “strictly and narrowly applied.” Id. (quoting Welcker, 752
 F.2d at 1580). As the government points out, the record
 makes it clear that, in 1988, Mr. Jones knew that he had
 been injured, knew that he suffered physical and psycho-
 logical symptoms as a result of his injury, knew that these
 symptoms had an impact upon his ability to work, and
 knew that the PEB had considered his symptoms and his
 ability to work, and had rated him only 10% disabled.
Case: 20-2298     Document: 33      Page: 8   Filed: 08/11/2021




 8                                                 JONES   v. US



 Appellee’s Br. 19–20; Suppl. App. 24–29. Moreover, the
 Court of Federal Claims explained why Mr. Jones’s claim
 was not inherently unknowable for these reasons. See
 Jones, 149 Fed. Cl. at 709–10 (“In this case, the record
 shows that Mr. Jones recognized the disabling nature of his
 health problems in 1988; thus, his claim accrued in 1988
 when he was discharged with severance pay rather than
 with disability retirement pay and benefits.”). The court
 explained that Mr. Jones may not have had a full under-
 standing of all of his health problems in 1988, but his dis-
 ability retirement claim was not inherently unknowable in
 1988. Id. at 709. Thus, even though Mr. Jones had not
 been diagnosed as having TBI or PTSD, he was aware of
 the “incapacitating” nature of his injury and believed that
 it would “positively hinder” his future employment. Suppl.
 App. 28. Accordingly, he had an understanding of the seri-
 ousness of his condition that was sufficient to justify a con-
 clusion that he could have sought earlier redress. See Real,
 906 F.2d at 1561–62; see also Young v. United States, 529
 F.3d 1380, 1385 (Fed. Cir. 2008) (“It is a plaintiff’s
 knowledge of the facts of the claim that determines the ac-
 crual date.”) (first citing United States v. Kubrick, 444 U.S.
 111, 122 (1979), then citing Catawba Indian Tribe v.
 United States, 982 F.2d 1564, 1572 (Fed. Cir. 1993)). The
 accrual suspension rule therefore does not apply.
                              IV.
    We have considered Mr. Jones’s additional arguments
 and have found them all to be without merit.
                         CONCLUSION
    For the foregoing reasons, we affirm the decision of the
 Court of Federal Claims dismissing Mr. Jones’s amended
 complaint for lack of jurisdiction.
                         AFFIRMED
Case: 20-2298    Document: 33    Page: 9   Filed: 08/11/2021




 JONES   v. US                                           9



                         COSTS
 No costs.
Case: 20-2298    Document: 33      Page: 10    Filed: 08/11/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                     LEWIS B. JONES,
                     Plaintiff-Appellant

                              v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2020-2298
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00520-MMS, Judge Margaret M. Sweeney.
                  ______________________
 NEWMAN, Circuit Judge, dissenting.
     When Lewis B. Jones was honorably discharged from
 the United States Air Force in 1988 because of an eye in-
 jury, he received severance pay and a 10% disability rating.
 He was not granted disability retirement, which requires a
 disability rating of at least 30%. Thus, even if the six-year
 Tucker Act statute of limitations were to apply to review of
 actions of correction boards, a limitations bar cannot ac-
 crue before the action could have been brought. From the
 court’s dismissal of this appeal on limitations grounds, I
 respectfully dissent.
     The Court of Federal Claims, and now the Federal Cir-
 cuit, hold that this action is subject to a six-year period of
 limitations accruing from the date of Mr. Jones’ 1988 dis-
 charge with 10% disability, but since disability retirement
Case: 20-2298    Document: 33       Page: 11    Filed: 08/11/2021




 2                                                  JONES   v. US



 requires at least 30% disability (or 20 years of service, not
 here applicable), Mr. Jones was not entitled to disability
 retirement in 1988.          As provided in 10 U.S.C.
 § 1201(b)(3)(B), to be eligible for disability retirement “the
 disability is at least 30 percent under the standard sched-
 ule of rating disabilities in use by the Department of Vet-
 erans Affairs at the time of the determination.”
     Air Force Instruction 36-3212 Physical Evaluation for
 Retention, Retirement and Separation (15 July 2019) pro-
 vides:
     ¶ 3.13. Determining Compensable Disabili-
     ties. Eligibility for referral to the DES for fitness
     determinations does not automatically confer re-
     tirement or separation benefits to the service mem-
     ber. A service member determined unfit to perform
     the duties of his or her office, grade, rank, or rating
     because of disability may be eligible for disability
     compensation. The PEB determines compensabil-
     ity in accordance with DoDI 1332.18, Appendix 3 to
     Enclosure 3.
                              ***
     ¶ 3.17. Recommended Disposition. Upon re-
     view and evaluation of a disability case, the PEB
     recommends one of the following dispositions. (See
     Table 3.1 for a recommended disposition decision
     rules):
                              ***
         3.17.2. Permanent Disability Retirement.
         Applies to service members who have been
         found unfit, the condition is stable and per-
         manent, and the total disability rating is 30
         percent or greater or the service member
         has 20 years or more service computed un-
         der 10 U.S.C. § 1208 regardless of the com-
         bined compensable disability rating.
Case: 20-2298    Document: 33      Page: 12     Filed: 08/11/2021




 JONES   v. US                                                3



 The question on this appeal is not whether Mr. Jones is
 entitled to the award of retroactive disability retirement
 pay, for the Court of Federal Claims did not decide the mer-
 its of Mr. Jones’ action. The question before us is whether
 this suit is barred by the Tucker Act six-year statute of lim-
 itations.
      The Court of Federal Claims accepted the govern-
 ment’s position that Mr. Jones’ claim became barred six
 years after his 1988 discharge, although his 10% disability
 rating was not entitled to disability retirement. That is not
 correct application of limitations law. See Martinez v.
 United States, 333 F.3d 1295, 1303 (Fed. Cir. 2003) (en
 banc) (“A cause of action cognizable in a Tucker Act suit
 accrues as soon as all events have occurred that are neces-
 sary to enable the plaintiff to bring suit, i.e., when ‘all
 events have occurred to fix the Government’s alleged liabil-
 ity, entitling the claimant to demand payment and sue here
 for his money.’”) (quoting Nager Elec. Co. v. United States,
 368 F.2d 847, 851 (Ct. Cl. 1966)). “‘Accrue’ is ‘[t]o come into
 existence as an enforceable claim or right.’” Shoshone In-
 dian Tribe of Wind River Reserve, Wyo. v. United States, 51
 Fed. Cl. 60, 67, n.8 (2001) (quoting Black’s Law Dictionary
 21 (7th ed. 1999)).
      The Court of Federal Claims reports that Mr. Jones
 was rated 50% disabled in 2005 and 100% disabled in 2017.
 Jones v. United States, 149 Fed. Cl. 703, 706 (2020). After
 Mr. Jones was rated 100% disabled, he requested the Air
 Force Board for Correction of Military Records
 (“AFBCMR”) to correct his 1988 discharge to establish en-
 titlement to disability retirement from the date of dis-
 charge. The Court of Federal Claims, stating that “Mr.
 Jones now seeks review of the AFBCMR’s decision,” held
 that the requested action was barred by the Tucker Act
 statute of limitations. Id. at 706, 710.
    This holding violates limitations principles, for a
 Tucker Act suit cannot be brought until “all events have
Case: 20-2298    Document: 33     Page: 13    Filed: 08/11/2021




 4                                                JONES   v. US



 occurred that are necessary to enable the plaintiff to bring
 suit.” Martinez, 333 F.3d at 1303. Although Mr. Jones had
 no claim for disability retirement with a 10% disability rat-
 ing, my colleagues hold that he could have and should have
 taken some sort of action in 1988:
     [E]ven though Mr. Jones had not been diagnosed as
     having TBI or PTSD [at discharge in 1988], he was
     aware of the “incapacitating” nature of his injury
     and believed that it would “positively hinder” his
     future employment. Accordingly, he had an under-
     standing of the seriousness of his condition that
     was sufficient to justify a conclusion that he could
     have sought earlier redress.
 Maj. Op. at 8 (internal citation omitted). According to the
 majority, Mr. Jones’ symptoms at the time of his discharge
 were such that he “could have sought earlier redress,” id.,
 whereby the majority concludes that the statute of limita-
 tions bars suit for redress six years after discharge. How-
 ever, with only 10% disability, he was not entitled to
 “earlier redress.”
      The court errs in holding that the period of limitations
 accrued from the date of discharge in 1988. The record be-
 fore us does not explain how Mr. Jones’ undiagnosed disa-
 bilities qualified him for disability retirement in 1988, and
 the Court of Federal Claims did not discuss the merits. My
 concern is with the ruling that although Mr. Jones did not
 have a legally cognizable claim in 1988, this claim became
 barred after six years.
     The government urges that the statute of limitations
 was properly applied, stating that “[i]n 1988, Mr. Jones
 could have filed suit to challenge the disability rating by
 the Air Force as insufficient, and so could have sought a
 medical retirement.” Gov’t Br. 20. The government re-
 sponds to Mr. Jones’ argument that he was not aware of all
 his ailments in 1988 “and so it was impossible for him to
 make a claim in 1988,” with the response that “it was not
Case: 20-2298    Document: 33     Page: 14    Filed: 08/11/2021




 JONES   v. US                                              5



 necessary for Mr. Jones to know the term ‘PTSD’ in order
 to bring suit. There was no requirement that Mr. Jones
 give this name (or any name) to his symptoms. Instead,
 Mr. Jones merely needed to show that he was injured dur-
 ing his military service, and that, as a result, he qualified
 for a rating of 30 percent disability.” Id. The government
 states that Mr. Jones “understood that the symptoms ex-
 perienced in 1988 would have an impact upon his ability to
 work,” and therefore “accrual of his claim should not be
 suspended.” Gov’t Br. 22.
     The government also rejects Mr. Jones’ alternative ar-
 guments of equitable tolling, his reference to Department
 of Defense guidance documents, and any theory of “legal
 disability.” Govt Br. 24–27.
      It is not disputed that Mr. Jones’ present 100% disabil-
 ity is a “disability resulting from personal injury suffered
 or disease contracted in line of duty.” 38 U.S.C. § 1110.
 There is no issue before us concerning this rating; the only
 issue is the holding that a limitations bar arose six years
 after his 1988 discharge from service.
      No law or policy requires a veteran to apply for or sue
 for a benefit within a statutory period after he might have
 become eligible for the benefit. The veterans’ laws recog-
 nize the possible progression of service-connected disabil-
 ity, and simply hold that any compensation to which the
 veteran is or becomes entitled is paid only from the date of
 application, although the evidence of service-connection
 may span decades. A veteran’s claim is not barred if the
 claim could have been brought more than six years earlier.
     Heretofore, a claim for service-connected benefits could
 be filed at the veteran’s choice, although benefits are pay-
 able only from the date of filing the claim. Today’s holding
 is a significant change for veterans’ claims. I respectfully
 dissent.